Citation Nr: 0826340	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  07-09 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for erectile dysfunction based upon VA medical 
treatment in February 2004.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for a disability manifest by loss of polyps based 
upon VA medical treatment in February 2004.  

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for loss of left leg mobility based upon VA 
medical treatment in February 2004.  

4. Entitlement to an initial rating in excess of 20 percent 
for the period from February 17, 2004 until December 15, 2006 
and 40 percent thereafter for residuals of a colonoscopy with 
ventral hernia.  

[The claim for service connection for bilateral basal laminar 
disease of the eyes is addressed in a separate decision.]

ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to April 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

On multiple occasions, the veteran has indicated that he may 
have some type of erectile dysfunction as a result of post-
traumatic stress disorder (PTSD).  For example, in a November 
2004 letter the veteran states that his sexual loss is both 
mental and physical due to PTSD.  Also, in his June 2006 
notice of disagreement and a March 2007 statement submitted 
with his VA Form 9, the veteran indicated that he had loss of 
mobility in his right leg related to his colonoscopy.  A 
claim for entitlement to compensation under 38 U.S.C.A. 
§ 1151 for loss of right leg mobility based upon VA medical 
treatment in February 2004 and a claim for entitlement to 
service connection for erectile dysfunction secondary to PTSD 
have been reasonably raised by the record.  As these claims 
have been neither procedurally prepared nor certified for 
appellate review, the Board is referring them to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

The Board notes that the veteran has perfected an appeal to 
the Board as to another issue.  However, the veteran is 
represented solely for that issue by a private attorney.  As 
such, the other claim perfected to the Board is the subject 
of a separate decision.  In this regard, the veteran is not 
represented for the claims listed on the cover page.  The 
fact that the veteran is represented for another issue shows 
that he is well aware of his right to representation; 
accordingly, further action in this regard is not necessary.  
See 38 C.F.R. §§ 20.600, 20.603 (2007).

The veteran withdrew his request for a Travel Board hearing 
in a July 2007 statement.

The issue of entitlement to an initial rating in excess of 
40 percent for residuals of a colonoscopy with ventral hernia 
is partially addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not incur erectile dysfunction, any 
disability manifest by loss of polyps, or any additional loss 
of left leg mobility as a result of carelessness, negligence, 
lack of proper skill, error in judgment, or a similar 
instance of fault on the part of VA treatment providers who 
performed a colonoscopy in February 2004.

2.  Competent medical evidence supports a finding that for 
the period from February 17, 2004 until December 15, 2006, 
the veteran's ventral hernia more closely resembled a large 
ventral hernia, not supported by belt under ordinary 
conditions, than a small ventral hernia, not well supported 
by belt under ordinary conditions, or healed ventral hernia 
or post-operative wounds with weakening of abdominal wall and 
indication for a supporting belt.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 on the basis of erectile dysfunction 
resulting from a February 2004 colonoscopy performed at a VA 
facility have not been met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.361 (2007).

2.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 on the basis of a disability manifest by loss 
of polyps resulting from a February 2004 colonoscopy 
performed at a VA facility have not been met.  38 U.S.C.A. §§ 
1151, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.361 (2007).

3.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 on the basis of loss of left leg mobility 
from a February 2004 colonoscopy performed at a VA facility 
have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.361 (2007).

4.  With reasonable doubt resolved in favor of the veteran, 
the criteria for an initial 40 percent evaluation for 
residuals of a colonoscopy with ventral hernia have been met 
for the period from February 17, 2004 until December 15, 
2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.114, Diagnostic 
Code (DC) 5339 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and, (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

The Board has considered the VCAA with regard to the claim on 
appeal for an increased initial rating but finds that, given 
the favorable action taken below; no further assistance in 
developing the facts pertinent to this limited matter is 
required at this time.  As indicated in the REMAND section of 
this decision, further action on this claim, to the extent 
that this determination does not represent a full grant of 
the benefit sought on appeal, will be forthcoming.

The Board finds that all relevant facts have been properly 
developed in regard to the veteran's claims, and no further 
assistance is required in order to comply with VA's statutory 
duty to assist him with the development of facts pertinent to 
his claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Specifically, the RO has obtained records of VA and private 
treatment reported by the veteran and has obtained a VA 
medical examination and opinion, based on a claims file 
review, addressing the claimed disabilities of erectile 
dysfunction and loss of polyps.  Moreover, there is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board is aware that a VA medical opinion was not obtained 
regarding the veteran's claimed loss of left leg mobility.  
Such an opinion is "necessary" under 38 U.S.C.A. § 5103A(d) 
when: (1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).

In this case, however, there is no evidence suggesting any 
loss of left leg mobility may be associated with the 
veteran's February 2004 colonoscopy.  The veteran had lower 
extremity complaints prior to his February 2004 colonoscopy, 
and there is no competent medical evidence suggesting any 
aggravation of these complaints as a result of the February 
2004 colonoscopy.  In fact, assessments subsequent to that 
procedure suggest that the veteran's current lower extremity 
complaints are the result of lumbar radiculopathy.  
Accordingly, the Board finds that an etiology opinion is not 
"necessary."  See generally Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

Regarding the VCAA duty to properly notify the veteran 
concerning his section 1151 claims for erectile dysfunction 
and loss of polyps, such duty was satisfied by way of a 
letter sent to the veteran in February 2005 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  This letter did not specifically address the 
veteran's section 1151 claim for loss of left leg mobility. 

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the notice elements the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  Instead, the Federal Circuit held in Sanders that 
all VCAA notice errors are presumed prejudicial and require 
reversal unless VA can show that the error did not affect the 
essential fairness of the adjudication.  

In this case, the Board finds that the notice errors (for the 
loss of left leg mobility) did not affect the essential 
fairness of the adjudication.  Statements made by the veteran 
show actual knowledge of what is needed to substantiate his 
claim, and of his and VA's respective duties for obtaining 
evidence.  Numerous correspondences between VA and the 
veteran show that he was aware of his and VA's respective 
duties for obtaining evidence.  Regarding notification of the 
evidence needed to substantiate his claim, the veteran has 
consistently argued that he has loss of left leg mobility as 
a result of his colonoscopy.  For example, in a letter 
submitted with his March 2007 VA Form 9 the veteran states 
that there is "[e]vidence of loss of both legs mobility 
related to the colonoscopy."  In a June 2004 statement the 
veteran makes multiple allegations about negligence by VA 
during his February 2004 colonoscopy and asserts that this 
has resulted in additional disability.  In this statement the 
veteran specifically references 38 U.S.C.A. § 1151.  These 
statements show awareness of what is needed to substantiate 
the veteran's claim based on section 1151 and of his and VA's 
respective duties for obtaining evidence.  This showing of 
actual knowledge demonstrates that the essential fairness of 
the adjudication was not affected by the notice errors.  

The Board also notes that the January 2007 Statement of the 
Case contained the relevant text from 38 C.F.R. § 3.159 
(Department of Veterans Affairs assistance in developing 
claims) and 38 C.F.R. § 3.361 (benefits under 38 U.S.C. 
§ 1151(a) for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program) and the veteran has had ample opportunity since that 
time to submit evidence and argument to VA.  In December 
2007, the veteran reported to VA that he had no additional 
evidence to submit.   

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

However, any deficiencies of such notification would not be 
prejudicial in this case, involving only section 1151 claims.  
Such claims are similar to a service connection claim insofar 
as a disability evaluation and an effective date for that 
evaluation are assigned when the claim is granted.  With 
service connection cases, however, no disability rating or 
effective date is assigned when service connection is denied.  
Also, in cases where service connection is granted, it is the 
responsibility of the AOJ (here, the RO) to address any 
notice defect with respect to the rating and effective date 
elements when effectuating the award.  Id.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

II. 1151 

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361.  

38 U.S.C.A. § 1151 indicates that a showing of carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault is necessary for entitlement to 
compensation for claims filed on or after October 1, 1997, as 
here.  The proximate cause of death must also be an event not 
reasonably foreseeable.  Id.  But see generally Brown v. 
Gardner, 513 U.S. 115 (1994) (for claims filed prior to 
October 1, 1997, a claimant is not required to show fault or 
negligence in medical treatment).

To establish causation, the evidence must show that VA's 
hospital care, medical or surgical treatment, or examination 
resulted in additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 3.361(c)(1).

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, 
there must be evidence showing either that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or that VA furnished 
treatment without the informed consent of the veteran and his 
representative, in compliance with 38 C.F.R. § 17.32.  Minor 
deviations from the 38 C.F.R. § 17.32 requirements that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be express or 
implied as specified under 38 C.F.R. § 17.32(b), as in 
emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In February 2004, the veteran consented to have a colonoscopy 
with possible biopsy and/or polypectomy.  The description of 
the planned procedure was described in the signed consent 
form as: "Pass a flexible lighted tube up the rectum and 
around the lower bowel, take biopsies, and remove polyps.  
The risks include bleeding, perforation, and other internal 
injury and heart or breathing irregularities.  Conscious 
sedation (sedatives and/or analgesics) may be used 
intravenously.  Its risks include cardio-pulmonary events 
(drop in blood pressure, heart rate or oxygen saturation) as 
well as pain or inflammation at the sit of injection."  The 
February 17, 2004 procedure reportedly had no unplanned 
interventions or events and there were no complications at 
the time.  Five polyps were removed; however, two of the 
polyps were not retrieved.  

Unfortunately, the next day the veteran was admitted to the 
hospital with rectal bleeding and abdominal cramping.  An 
exploratory laparotomy and colotomy with oversewing of 
bleeding vessel were performed on February 19, 2004.  The 
veteran now asserts that he has erectile dysfunction, a 
disability manifest by loss of polyps, and loss of left leg 
mobility as a result of the February 2004 colonoscopy.  

VA treatment notes show that the veteran reported having 
trouble with his legs giving out in June 2003 (prior to the 
colonoscopy in question).  Electromyography (EMG) and nerve 
conduction studies (NCS) were performed in November 2003 
after the veteran complained of increased pain in his lower 
extremities since May 2003.  The impression given after these 
studies was that the veteran may have potential to develop 
the neuropathy of legs but there was no EMG evidence of left 
lumbar radiculopathy.  Conservative back exercise approach 
with pain management was recommended.  

A week after the veteran's February 2004 colonoscopy, his 
bilateral lower extremity range of motion was within 
functional limits but was painful to his abdominal region.  
Physical therapy was ordered.  In April 2004, approximately 
two months after surgery, the veteran stated that he had had 
difficulty with lower extremity strength for many years but 
got weaker after surgery.  At an April 2006 VA neurology 
inpatient consultation, the veteran's lower extremities were 
reportedly strong but for weak right great toe lack of 
dorsiflexion.  The assessment was lumbar radiculopathy.  

A December 2004 VA mental health note reflects that the 
veteran reported sexual dysfunction that he believed was 
secondary to his extreme worry and stress.  Later that same 
month, the veteran stated that he had not been able to have 
an erection or the desire for sex since he had the abdominal 
surgery in February 2004 and requested a urology consultation 
to rule out a physical reason for this problem.  A February 
2006 VA sexual dysfunction clinic consultation report states 
that a diagnosis of erectile dysfunction had been made by the 
veteran's primary care physician (PCP) and that the veteran 
was screened by his PCP for secondary causes of erectile 
dysfunction and it was determined that therapy was still 
indicated.  

The veteran was afforded a VA examination related to his 
claims in February 2005.  The examiner noted a review of the 
veteran's claims file.  The veteran stated that he did not 
have erections after his February 2004 colonoscopy and later 
implied that he had "half normal" erections but clearly 
indicated that he did not have erections sufficient for 
intercourse.  According to the veteran, prior to his February 
2004 procedure he had erections that were fully normal.  
Current lab studies were obtained, the results of which the 
examiner stated suggested an element of hypogonadism causing 
or at least contributing to the veteran's claimed 
dysfunction, which in the examiner's words was unrelated to 
the colon incident.  The examiner also explained that polyps 
being removed but not retrieved after removal was frequent 
with small polyps removed through colonoscopy, and did not 
represent any error.  He also stated that the failure to 
retrieve two of the polyps had not led to a residual problem.  
In the examiner's opinion, it is not at least as likely as 
not that the veteran's erectile dysfunction was related to 
his February 2004 colonoscopy (unless the mental examiner 
found such was the case, related to mental residual from the 
incident).  He explained that erectile dysfunction was common 
with cirrhosis (which the veteran has), and his studies also 
demonstrated evidence of mild hypogonadism, as discussed 
above.  

The Board has accorded the VA examiner's opinion high 
probative value as it was made after a review of the relevant 
evidence and because the well-reasoned rationale is laid out 
for the Board.  

Regarding the claim for erectile dysfunction, the VA examiner 
stated that it was not at least as likely as not that the 
veteran's erectile dysfunction is related to his February 
2004 colonoscopy.  Two other potential causes for erectile 
dysfunction, both of which were shown by medical evidence, 
were identified by the examiner.  There is no competent 
medical evidence in significant conflict with the examiner's 
opinion.  The Board points out that merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  38 C.F.R. § 3.361(c)(1).  

The veteran, in a statement submitted with his March 2007 VA 
Form 9, stated that "[t]he erectile dysfunction is not a 
physical manifestation; it is a psychological manifestation 
form the PTSD..."  As noted above, the veteran's claim that he 
has erectile dysfunction secondary to PTSD has been referred 
to the RO and is not for consideration in this decision.  

Regarding the claim for loss of polyps, the VA examiner 
stated that this did not represent any error and had not 
resulted in a residual problem.  The veteran had not 
identified any residual problem other than "additional 
psychological complications."  In a statement submitted with 
his March 2007 VA Form 9, the veteran stated that he has PTSD 
with anxiety, depression, stress, flashbacks, suicidal 
ideation, trouble sleeping, startle response, excessive worry 
and hypervigilance.  He asserted that these additional 
complications were a result of PTSD being triggered by the 
constant worry of the risk for an undiagnosed colonic cancer 
(because the veteran does not know if the two polyps that 
were not retrieved were cancerous or not).  The Board notes 
that the veteran is already being compensated by VA for PTSD 
as a result of his February 2004 colonoscopy and the symptoms 
described in this statement are considered in the disability 
evaluation assigned for that disability.  No separate mental 
disorder is shown as a result of the veteran's February 2004 
colonoscopy, nor is any physical disorder.  Simply put, no 
current disability (other than possibly PTSD, for which the 
veteran is already receiving VA benefits) is shown to result 
from two polyps not being retrieved during the veteran's 
February 2004 procedure, and the failure to retrieve these 
polyps was not error.    

Regarding the claim for loss of left leg mobility, the 
veteran had complaints of pain and giving way in his lower 
extremities prior to his February 2004 colonoscopy.  There is 
no competent medical evidence showing any worsening or 
aggravation of these complaints after the veteran's February 
2004 colonoscopy; in fact, later assessments attribute these 
complaints to lumbar radiculopathy.  The veteran's back 
disability is clearly shown to have predated February 2004.  

As discussed above, it is not shown that the veteran has any 
additional disability of erectile dysfunction, a disability 
resulting from loss of polyps (other than possibly PTSD, for 
which the veteran already receives VA benefits), or loss of 
left leg mobility etiologically related to his February 2004 
colonoscopy.  Moreover, there has been no finding of 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on the part of VA 
treatment providers in regard to the February 2004 
colonoscopy.  The VA examiner specifically stated that the 
failure to retrieve two polyps was not error.  The procedure 
was performed after informed consent was obtained.   

Currently, the only evidence of record supporting the 
veteran's claims is his own lay opinion.  The veteran, 
however, has not been shown to possess the requisite medical 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation, including 
questions concerning fault or negligence.  Accordingly, his 
lay opinion does not constitute medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996). 

For all the reasons above, the veteran's claims for 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
erectile dysfunction, a disability manifest by loss of 
polyps, and loss of left leg mobility as a result of a VA 
medical treatment performed in February 2004 must be denied.  
In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III. Increased Rating

The veteran asserts that his residuals of a colonoscopy with 
ventral hernia are worse than evaluated throughout the appeal 
period.  Currently, this disability is rated as 20 percent 
disabling for the period from February 17, 2004 until 
December 15, 2006 and 40 percent thereafter.   

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, in cases involving the 
assignment of an initial rating following the initial award 
of service connection, VA must address all evidence that was 
of record from the date of the filing of the claims on which 
service connection was granted (or from other applicable 
effective date).  Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999).  Accordingly, separate ratings may be 
assigned (at the time of the initial rating) for separate 
periods of time based on the facts found.  Id.  This practice 
is known as "staged" ratings.  The Board acknowledges that 
in cases where entitlement to compensation has already been 
established a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The analysis in the following 
decision is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Postoperative ventral hernias are evaluated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7339.  Under that code, a 100 
percent evaluation is assigned for a ventral hernia that is 
massive, persistent, severe diastasis of recti muscles or 
extensive diffuse destruction or weakening of muscular and 
fascial support of abdominal wall so as to be inoperable.  A 
40 percent evaluation is assigned for a ventral hernia that 
is large, not well supported by belt under ordinary 
conditions.  A 20 percent evaluation is assigned for a 
ventral hernia that is small, not well supported by belt 
under ordinary conditions, or healed ventral hernia or post-
operative wounds with weakening of abdominal wall and 
indication for a supporting belt.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

VA treatment notes show that the veteran has a ventral hernia 
as a result of a February 2004 colonoscopy performed at a VA 
facility and that he is being compensated for that 
disability.  In July 2004 a 12 x 12 centimeter ventral hernia 
was noted, described by a nurse as a large, moderately firm, 
bulging area; in August 2004 the veteran had what was 
described as a large incisional hernia; in September 2004 he 
reportedly had a moderately sized ventral hernia; and in 
November 2004 a physician noted an incisional hernia 15 x 15.  
Other VA records, and the veteran's statements, show that he 
uses an abdominal binder.

Given the above, with reasonable doubt resolved in favor of 
the veteran, the Board finds that throughout the appeal 
period the veteran's overall disability picture more nearly 
approximates the criteria required for a 40 percent rating 
(large ventral hernia, not well supported by belt under 
ordinary conditions) than for a 20 percent rating (small 
ventral hernia, not well supported by belt under ordinary 
conditions, or healed ventral hernia or post-operative wounds 
with weakening of abdominal wall and indication for a 
supporting belt).  Accordingly, an initial evaluation of 
40 percent is warranted.  See 38 C.F.R. § 4.7.  

For reasons described in further detail below, however, the 
Board finds that additional development is required on this 
claim and that a final determination as to the question of 
whether an even higher evaluation is warranted would not be 
appropriate at this time.  The Board's action in this claim 
thus represents only partial grant of the claim on appeal.


ORDER

The claims of entitlement to VA compensation under the 
provisions of 38 U.S.C.A. § 1151 on the basis of erectile 
dysfunction, a disability manifest by loss of polyps, and 
loss of left leg mobility resulting from a colonoscopy 
performed at a VA facility in February 2004 are denied.

An initial 40 percent evaluation is granted for residuals of 
a colonoscopy with ventral hernia for the period from 
February 17, 2004 until December 15, 2006, subject to the 
laws and regulations governing the payment of monetary 
benefits; to this extent only, the appeal is granted.


REMAND

The veteran asserts that residuals of a colonoscopy with 
ventral hernia are more disabling that the currently assigned 
40 percent evaluation reflects.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

A February 2007 letter from a private physician states that 
the veteran's hernia is progressively getting larger.  In 
October 2007, the veteran contacted VA to report that he was 
at that time hospitalized at a private hospital in Mesa, 
Arizona for treatment of his hernia.  Records of this 
hospitalization have not been obtained and appear to be 
relevant to the resolution of this claim.  With the veteran's 
assistance, attempts should be made to obtain these records.  
Relevant outstanding VA treatment records should also be 
obtained.  In addition, as the evidence suggests that the 
veteran's ventral hernia may have worsened/increased in size, 
another VA examination should be scheduled to determine the 
current level of severity of the veteran's residuals of a 
colonoscopy with ventral hernia.  

Turning to another matter, the AMC/RO should take this 
opportunity to ensure that the veteran has been given proper 
notice and assistance as is required by the VCAA, its 
implementing regulations, and pertinent case law.  It does 
not appear that the veteran has been informed how to 
substantiate a claim for an increased initial rating.

Accordingly, the case is REMANDED for the following action:

1. A letter should be sent to the veteran 
explaining, in terms of 38 U.S.C.A. 
§§ 5103 and 5103A, the need for additional 
evidence regarding the claim for an 
increased initial rating on appeal.  This 
letter must inform the veteran about the 
information and evidence that is necessary 
to substantiate the claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the veteran.  The veteran 
should specifically be asked to provide a 
proper release form, with full address 
information, for the reports relevant to 
his most recent hospitalization for his 
hernia in Mesa, Arizona.

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are not 
currently associated with the veteran's 
claims file should be requested.  All 
records obtained pursuant to this request 
must be included in the veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.  

3.  Relevant, outstanding VA treatment 
records should be obtained.  It is noted 
that the most recent VA treatment records 
in the veteran's claims file are from the 
VA Medical Center in Phoenix, Arizona from 
November 2007.    

4.  The veteran should be afforded a VA 
examination, with an appropriate examiner, 
to determine the symptoms and severity of 
the service-connected residuals of a 
colonoscopy with ventral hernia.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is requested 
to review the entire claims file in 
conjunction with the examination.  All 
tests and studies deemed necessary by the 
examiner should be performed.  In 
discussing the relevant clinical findings, 
if the veteran still has a ventral hernia, 
the examiner should specifically note 
whether it is best described as small, 
large, or massive.  The examiner is also 
asked to opine as to whether the veteran 
has persistent, severe diastasis of recti 
muscles or extensive diffuse destruction 
or weakening of muscular and fascial 
support of the abdominal wall so as to be 
inoperable.  A complete rationale should 
be given for all opinions and conclusions 
expressed in a typewritten report.

5.  After completion of the above 
development, the veteran's claim of 
entitlement to an initial rating in excess 
of 40 percent for residuals of a 
colonoscopy with ventral hernia should be 
readjudicated.  If the determination 
remains less than fully favorable to the 
veteran, he should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


